IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2010-KA-00807-SCT

DENNIS TAYLOR

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         04/07/2010
TRIAL JUDGE:                              HON. DAVID H. STRONG, JR.
COURT FROM WHICH APPEALED:                LINCOLN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  OFFICE OF INDIGENT APPEALS
                                          BY: GEORGE T. HOLMES
                                              LESLIE S. LEE
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: W. GLENN WATTS
                                              SCOTT STUART
DISTRICT ATTORNEY:                        DEE BATES
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 06/02/2011
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE CARLSON, P.J., LAMAR AND CHANDLER, JJ.

       CHANDLER, JUSTICE, FOR THE COURT:

¶1.    On April 7, 2010, Dennis Taylor was convicted by a Lincoln County jury of one count

of robbery pursuant to Mississippi Code Section 97-3-73 and one count of conspiracy

pursuant to Mississippi Code Section 97-1-1(i). Taylor was sentenced to fifteen years, three

suspended, for robbery, and five years, all five suspended, for conspiracy. The sentences

were set to run consecutively. Arguing the verdicts were against the weight and sufficiency

of the evidence, Taylor appealed to this Court. Finding no error, we affirm.
                         FACTS AND PROCEEDINGS BELOW

¶2.    On May 15, 2009, Dennis Taylor, Lakesha Bledsoe (Nussie), and Emmanuel Smith,

Jr. (Bubblehead)1 were indicted for robbery of J & B Handy Mart, Inc. (Handy Mart), located

in Brookhaven, Mississippi, in violation of Mississippi Code Section 97-3-73, and conspiracy

to rob the Handy Mart in violation of Mississippi Code Section 97-1-1.

¶3.    The robbery occurred on December 29, 2008. The Handy Mart clerks on duty during

the robbery, Tequierra Wells and Holly Sutton, testified to what transpired on that date. Wells

said she had turned on the gas pump for several individuals, and after getting gas, they drove

off without paying. Later that day, three individuals, whom she recognized as the ones who

had driven off without paying for gas, came inside the Handy Mart. Wells stepped outside

in an effort to see their car, but it was not in view, so she went back inside the store.

¶4.    Shortly after entering the Handy Mart, one of the individuals went to the back of the

store to get beer, while the other two individuals waited at the front of the store. One of the

individuals walked around the corner where the clerks were standing and said, “If we didn’t

give him the money that he was going to take our lives.” Wells testified that she and Sutton

first refused to give him money, but ultimately opened the cash drawer, because the man said,

“I’m not going to tell you again. Open that drawer now or you and the other girl will not live

to see the next day.” The man took the money when Sutton opened the cash register, and the

three robbers left the store. Wells testified she gave the three individuals the money only

because she was scared. She quit her job after this incident. Sutton also never returned to



        1
       Bledsoe (Nussie) and Smith (Bubblehead) will be referred to by nickname to avoid
confusion, as they are referred to by nickname throughout the proceeding.

                                               2
work at the Handy Mart. A few days before trial, Wells identified Taylor as the man who had

threatened her and Sutton, from a photograph shown to her by police.

¶5.     According to passengers in the car occupied by the robbers, the following events took

place. On December 29, 2008, Marcus Lee, Taylor, Nussie, and Bubblehead went to the

Handy Mart in Lee’s gold Chrysler and stole gas. They then returned to Kimberly Black’s

residence. Tina Dixon was staying with Black. The two girls joined the group, and they

returned to the Handy Mart in Lee’s gold Chrysler.

¶6.     When they arrived at the Handy Mart, Taylor, Nussie, and Bubblehead got out of the

car and said they were going inside to buy something. Dixon testified that Taylor was

wearing a towel on his head. Bubblehead came out with two cases of beer, and Nussie and

Taylor were saying, “we did it.” Lee also testified that Nussie said, “we did it,” as she was

getting into the car. Dixon and Black asked to get out of the car, because they wanted nothing

to do with a robbery.

¶7.    Taylor said he was upset that no one “had his back” during the robbery, but Nussie

assured Taylor she “had his back.” From the Handy Mart, the passengers went to the Hilltop

Motel in Hazelhurst. Dixon and Black stayed in a room, while Taylor, Bubblehead, and Nussie

shared a room. Taylor, Bubblehead, and Nussie shared the money from the robbery. After

spending the night at the Hilltop Motel, the passengers went to a mall in Jackson. Taylor and

Nussie bought clothing. After leaving the mall in Jackson, the passengers returned to

Brookhaven, where they learned the police were looking for them.

¶8.    Taylor testified in his own defense, and stated he was living in New Hebron,

Mississippi, at the time of the robbery. He said he had lived in Lincoln County for only a short


                                               3
period of time when he became involved in a romantic relationship with a girl named Jessica.

He claimed that he had heard about the robbery, but denied having been involved. Taylor

testified to having a close, brotherly relationship with Bubblehead, and to having had sexual

relationships with both Dixon and Black. He said he was not with the people who had robbed

the Handy Mart, and he had not traveled to Jackson with any of the passengers in Lee’s car.

He said he would not “hang out with” the likes of Lee.

¶9.    Taylor watched the video surveillance of the Handy Mart, and referring to the person

with the towel over his head, Taylor stated, “It ain’t even my style of walking or style of

dressing or none of that.” Taylor testified that in December 2008, he was a scaffold builder

and was working out of town.

¶10.   The parties stipulated that Bonnie Holmes and her husband owned the Handy Mart, and

that approximately $1,200 had been stolen from the store. After the State rested, the defense

moved for directed verdicts of acquittal, which were denied. All three defendants were found

guilty on both charges. Taylor was sentenced to fifteen years, three suspended, for robbery,

and five years, all five suspended, for conspiracy. The sentences were set to run consecutively.

                                        DISCUSSION

I.     Whether there was sufficient evidence that Taylor participated in a conspiracy.

¶11.   Taylor asserts there was not sufficient evidence to prove he conspired to rob the Handy

Mart. We disagree. In determining whether the evidence was sufficient to support the verdict,

the relevant question is whether, “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Bush v. State, 895 So. 2d 836, 843 (Miss. 2005) (citing Jackson

                                               4
v. Virginia, 443 U.S. 307, 315, 99 S. Ct. 2781, 61 L. Ed. 2d. 560 (1979)). “If the facts and

inferences so considered point in favor of the defendant on any element of the offense with

sufficient force that reasonable [jurors] could not have found beyond a reasonable doubt that

the defendant was guilty, granting the motion [for judgment not withstanding the verdict] is

required.” Bush, 895 So. 2d at 843 (citing Edwards v. State, 469 So. 2d 68, 70 (Miss. 1985)

(citing May v. State, 460 So. 2d 778, 781 (Miss. 1984))).

¶12.   To determine whether the evidence was sufficient to support a conspiracy conviction,

we turn to Mississippi Code Section 97-1-1(i), which states, “If two (2) or more persons

conspire either: (a) to commit a crime; or . . . (h) to accomplish any unlawful purpose, or a

lawful purpose by an unlawful means; such persons and each of them, shall be guilty of a

felony . . . .” Miss. Code Ann. § 97-1-1(i) (Rev. 2006). It is undisputed that a crime occurred,

therefore, subsection (a) has been met. It is also undisputed that more than one person

participated in the robbery of the Handy Mart. Therefore, this Court is charged with the task

of determining whether the evidence was sufficient to find Taylor conspired with another

individual or individuals to commit the robbery.

¶13.   This Court has held that parties entering into a conspiracy must understand “they are

entering into a common plan and knowingly intend to further its common purpose.” Griffin

v. State, 480 So. 2d 1124, 1126 (Miss. 1985) (citing McDonald v. State, 454 So. 2d 488, 495

(Miss. 1984)). “The agreement need not be formal or express, but may be inferred from the

circumstances, particularly by declarations, acts, and conduct of the alleged conspirators.”

Griffin, 480 So. 2d at 1126. See also Clayton v. State, 582 So. 2d 1019 (Miss. 1991).




                                               5
¶14.   There is direct evidence that Taylor, Nussie, and Bubblehead walked into the Handy

Mart; while one served as lookout, one took beer, and the other took money. The three argued

over who had whose back while robbing the Handy Mart. Later, the three divided the money.

¶15.   After the robbery, Nussie said, “we did it.” Although Taylor asserts this statement was

incomplete, because Nussie did not specify what “it” was, we find her statement sufficient to

prove conspiracy. The trial judge stated,

       . . . There has been testimony to the effect of, we did it, which would tend to
       prove that there was a conspiracy between one or more persons to commit that
       crime . . . there is testimony that corroborates the manner in which the crime was
       carried out . . . . There is testimony with regard to a dispute among the alleged
       conspirators as to their levels of participation.

¶16.   In a similar case, Ellis v. State, 778 So. 2d 114, 118 (Miss. 2000), this Court stated:

       Here there is testimony that three individuals were riding in the car together.
       The driver asks one of the passengers is he about to “do that,” to which the
       passenger replies that he is about to “do that” now . . . the driver asked the first
       passenger if he had done that, to which he replied in the affirmative . . . these
       facts would allow a rational jury to find beyond a reasonable doubt that Ellis and
       Holden had conspired to kill Johnson.

The language “do that” was sufficient to establish a conspiracy in Ellis, and “we did it,” in

conjunction with the other evidence in this case, is enough for a rational jury to find that

Taylor, Nussie, and Bubblehead entered into a conspiracy to rob the Handy Mart.

¶17.   Taylor argues this case is synonymous with Johnson v. State, 642 So. 2d 924 (Miss.

1994). In that case, Johnson was asked by an undercover agent to find a source for cocaine.

Johnson then took the agent to the home of a man named Spruill. Id. at 926. Johnson and the

agent asked Spruill to sell them cocaine, and Spruill sold drugs to the agent. Id. Johnson was

convicted of conspiracy to sell cocaine. This Court reversed Johnson’s conspiracy conviction,



                                                6
finding insufficient evidence that Spruill and Johnson had conspired, because Spruill did not

know Johnson would bring an individual to his house to buy cocaine. Johnson, 642 So. 2d

at 928. In this case, there is evidence the three perpetrators were knowingly involved in a

common plan to commit robbery.

¶18.     In Glenn v. State, 996 So. 2d 148, 150 (Miss. Ct. App. 2008), Glenn, the driver of the

car, was convicted of conspiracy to commit attempted armed robbery. The Court of Appeals

held:

        The evidence was sufficient to establish Glenn’s guilt of each element of
        conspiracy. The evidence also was sufficient to enable a reasonable juror to
        find, beyond a reasonable doubt, that Glenn – knowing of the plan to rob the
        bank – drove Green, Daniels, and Smith to the bank, waited for them outside,
        and then served as the getaway driver.

Id. at 157. In Glenn, serving as getaway driver was enough to uphold a guilty verdict Id. at

157. There is substantially more evidence to support the jury’s verdict in this case. Taylor

went into the Handy Mart with two other active participants in the robbery, helped robbed the

store, and assumed the role of getaway driver. Taylor, Nussie, and Bubblehead then discussed

“who had Taylor’s back” during the robbery and divided the money three ways.

¶19.    In Carr v. State, 208 So. 2d 886, 889 (Miss. 1968), the Court held “to sustain a

conviction, the evidence must show beyond a reasonable doubt that the accused committed the

act charged, and that he did so under such circumstances that every element of the offense

existed.” There was evidence Taylor knew of the plan to rob the Handy Mart and proceeded

to act out the plan and serve as getaway driver. The evidence shows that Taylor, Nussie, and

Bubblehead entered into an agreement to rob the Handy Mart. Because every element of the




                                               7
conspiracy statute has been met, the evidence is sufficient for a reasonable jury to have found

Taylor guilty of conspiracy.

II.    Whether the verdicts are against the overwhelming weight of the evidence.

¶20.   Taylor argues the conspiracy verdict is against the overwhelming weight of the evidence.

Mississippi Code Section 97-1-1(i) states, “[i]f two (2) or more persons conspire either: (a) to

commit a crime; or . . . (h) to accomplish any unlawful purpose, or a lawful purpose by any

unlawful means; such persons, and each of them, shall be guilty of a felony . . . .” Miss Code

Ann. § 97-1-1 (i) (Rev. 2006). It has been established that Taylor and two others entered into

a plan to commit a crime. The evidence clearly supports all elements of the conspiracy statute.

¶21.   Taylor also asserts the robbery conviction is unsupported by the weight of the evidence.

“When reviewing a denial of a motion for a new trial based on an objection to the weight of the

evidence, we will only disturb a verdict when it is so contrary to the overwhelming weight of

the evidence that to allow it to stand would sanction an unconscionable injustice.” Bush, 895

So. 2d at 844 (citing Herring v. State, 691 So. 2d 948, 957 (Miss. 1997)). The evidence should

be viewed in the light most favorable to the verdict. Dilworth v. State, 909 So. 2d 731, 737

(Miss. 2005). The trial court will grant a new trial “only in exceptional cases in which the

evidence preponderates heavily against the verdict.” Id. (citing Amiker v. Drugs for Less,

Inc., 796 So. 2d 942, 947 (Miss. 2000)).

¶22.   Applying this standard, we find that the verdict was not against the overwhelming weight

of the evidence. Mississippi Code Section 97-3-73 states, “Every person who shall feloniously

take the personal property of another, in his presence or from his person and against his will,




                                               8
by violence to his person or by putting such person in fear of some immediate injury to his

person, shall be guilty of robbery.” Miss. Code Ann. § 97-3-73 (Rev. 2006).

¶23.      The sum of $1,200 was taken from the Handy Mart; this was personal property of Bonnie

Holmes and her husband. Both store clerks testified that Taylor demanded they give him the

money several times, and ultimately insisted the money be given to him or the clerks would not

“live to see another day.” Both clerks were afraid for their lives due to Taylor’s threats. The

frightening experience caused both clerks to quit their jobs.

¶24.      Taylor argues there was no showing of possible immediate injury to the clerks. He cites

Clayton v. State, 759 So. 2d 1169, 1172 (Miss. 1999), arguing Clayton was not convicted of

robbery because he did not take action “intending to intimidate.” In Clayton, Clayton walked

behind a woman and snatched her purse. The victim was never put in fear, because she did not

see Clayton coming and he did not speak to her. Id. But, in this case, Taylor walked behind

the counter at the Handy Mart to where the clerks were standing, and he continually threatened

their lives until they gave him money.

¶25.      Taylor next asserts that, even if the clerks were in fear, there is no causal connection

between being placed in fear and relinquishing the money. But Wells testified that fear was the

only reason they gave money to Taylor.

                                         CONCLUSION

¶26.      The evidence was sufficient to support the jury’s verdicts on both charges, and the

verdicts were not against the overwhelming weight of the evidence. For these reasons, we

affirm.




                                                 9
¶27. COUNT I: CONVICTION OF ROBBERY AND SENTENCE OF FIFTEEN (15)
YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, WITH THE FIRST TWELVE (12) YEARS TO SERVE AND WITH
THREE (3) YEARS SUSPENDED ON POST RELEASE SUPERVISION, WITH
CONDITIONS, AFFIRMED. COUNT II: CONVICTION OF CONSPIRACY AND
SENTENCE OF FIVE (5) YEARS IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, SUSPENDED ON POST RELEASE
SUPERVISION, AFFIRMED.     SENTENCE IN COUNT II SHALL RUN
CONSECUTIVELY TO THE SENTENCE IN COUNT I.

    WALLER, C.J., CARLSON AND DICKINSON, P.JJ., RANDOLPH, LAMAR,
KITCHENS, PIERCE AND KING, JJ., CONCUR.




                               10